Motion by the defendant to amend the remittitur on an appeal by the defendant from stated portions of an order of the Supreme Court, Nassau County (Galfunt, J.H.O.), dated May 20, 1987, and an appeal by the defendant and a cross appeal by the plaintiff from stated portions of a judgment of the same court, dated July 9, 1987, which appeals were decided by decision and order of this court dated February 5, 1990 [158 AD2d 450].
Upon the papers submitted in support of the motion and the papers submitted in opposition thereto, it is,
Ordered that the motion is granted, with $100 costs, and the decision and order of this court dated February 5, 1990, is amended, by adding, after the fourth decretal paragraph thereof, the following:
"Ordered that a new trial is granted with respect to the financial issues between the parties; and it is further,”. Mangano, P. J., Bracken, Brown and Kooper, JJ., concur.